[NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]
             United States Court of Appeals
                 For the First Circuit

No. 98-1184

                      UNITED STATES,

                   Plaintiff, Appellee,

                            v.

                     PABLO HERNANDEZ,

                  Defendant, Appellant.
                                      

               JORGE E. RODRIGUEZ, ET AL.,

                  Defendants, Appellees.

       APPEAL FROM THE UNITED STATES DISTRICT COURT

             FOR THE DISTRICT OF PUERTO RICO

      [Hon. Hector M. Laffitte, U.S. District Judge]

                          Before

                 Torruella, Chief Judge,
           Boudin and Lipez, Circuit Judges.

 Pablo Hernandez on brief pro se.
 Guillermo Gil, United States Attorney and Isabel Munoz Acosta,
Assistant U.S. Attorney on brief for appellee.

November 16, 1998

        Per Curiam. We have reviewed carefully the record in
this case, including the briefs of the parties and the opinion
of the district court.  United States v. Hernandez, 979 F.
Supp. 70 (D.P.R. 1997). We find no clear error in the
determination that appellant's houseboat was a permanently
moored vessel for purposes of the Rivers and Harbors Act and
thus required a mooring permit from the Army Corps of Engineers
to remain in La Parguera.  Furthermore, essentially for the
reasons given by the district court in its opinion, we find no
abuse of discretion in the decision by the Army Corps of
Engineers to deny appellant a mooring permit due to
environmental considerations.  Therefore, the district court
order granting the government's request for injunctive relief
is affirmed.  
          Affirmed.  See Loc. R. 27.1.